Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's submission filed on 12/7/21 has been entered. Claims 1-23, 25, 28, 29, and 38-41 are canceled.  Claims 24, 26, 27, 30-37 are presented for examination.

Claim Rejections - 35 USC § 112
Claim 24 has been amended.  Therefore, the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 26, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Savage et al. (2012/0200385 A1), in view of AOKI et al. (2015/0088641 A1, in view of Margalit (20130284806 A1), in view of HARPER et al. (US2003/0163399 A1).
 Re-claim 24, Savage et al. teach an automatic retail device comprising: 
-a securable door limiting access to an interior space of the automatic retail device (see e.g. paragraphs 0039, 0043,  0044 –the doors 22 of the storage cabinet 12, which provide access to authorized compartments 14/items 16 for that user, may unlock and/or open automatically when the user is identified and/or authenticated);
-a plurality of weight sensitive shelves formed on an interior of the automatic retail device (see e.g. paragraphs 0055, 0056, 0067, claim 34 -a plurality of internal shelves 61 positioned therein); 
- The controller 15/user interface 26 can incorporate a reader that can recognize the unique signal transmitted by the key fob to identify/authenticate the user.); and 
a computer, including a processor and a memory, the computer in communication with a remote server, the memory storing therein computer readable code, which when executed performs the steps of:
- receiving an authorization code via the authorization code reader (see e.g. paragraphs 0036-0037 - each user has a user identification and/or password, which may be unique to that user (or to a particular class of users). When prompted, the user can input the user ID and/or password into the user interface 26.  --The controller 15/user interface 26 can incorporate a reader that can recognize the unique signal transmitted by the key fob to identify/authenticate the user); 
-transmitting the authorization code to the remote server; receiving from the remote sever a signal confirming a presenter of the authorization code is authorized to access the automatic retail device (see e.g. paragraphs 0038, 0039 –Once the user is identified by the identification system, the controller 15 may reference an authorization database included in and/or operatively coupled to the controller 15 and/or identification system. The authorization database identifies which of the plurality of items 16 a particular identified user is authorized to access. In one case, the authentication database resides at the controller 15. In another embodiment, the authentication database resides at a remote device, as the remote server 17 shown in FIG. 1. -The authentication database identifies which compartments 14 and/or items 16 the user is authorized to access, as determined by an administrator. In some cases, an identification of the compartments 14 and/or items 16 which the user is authorized to access may be displayed to the user. --the doors 22 of the storage cabinet 12, which provide access to authorized compartments 14/items 16 for that user, may unlock and/or open automatically when the user is identified and/or authenticated).
 - presenting a first video presentation on the video screen customized to the presenter of the authorization code  (see e.g. paragraphs 0038, 0039 , 0080– [0038] Once the user is identified by the identification system, the controller 15 may reference an authorization database included in and/or operatively coupled to the controller 15 and/or identification system. The authorization database identifies which of the plurality of items 16 a particular identified user is authorized to access. -- The authentication database identifies which compartments 14 and/or items 16 the user is authorized to access, as determined by an administrator. [0039] In some cases, an identification of the compartments 14 and/or items 16 which the user is authorized to access may be displayed to the user.)
-unlocking the securable door enabling access to the automatic retail device (see e.g. paragraph 0039 -the doors 22 of the storage cabinet 12, which provide access to authorized compartments 14/items 16 for that user, may unlock and/or open automatically when the user is identified and/or authenticated);
-monitoring the plurality of weight sensitive shelves - detecting a change in weight on a first plurality of weight sensitive shelves representative of removal of an item thereon (see e.g. paragraph 0071- When an item 16 (such as a wrench as shown in FIG. 18) is placed on the dispenser 102/board 104, the sensors 106 underneath the item 16 are triggered (or alternately, are not triggered, while the other sensors 106 are triggered). The outline/contour of the item 106 can thereby be compared to outlines/contours of items stored in the controller 15, and the item 106 is thereby identified).
- determining whether the securable door has been closed; -re-securing the securable door when closed and terminating a transaction (see e.g. paragraph 0044 -After the user has accessed the desired compartments 14 and retrieved, replaced or replenished the desired items 16, the associated doors 22/drawers 24 and the like may be closed, either by the user or automatically. The storage cabinet 12 may then lock the associated doors/drawers such that no further access is allowed, at least to those associated compartments 14, until the same or a different user goes through the identification/authorization process).
The Examiner notes that locking the associated doors/drawers after closing the doors is equivalent to securing the securable door when closed. Furthermore, paragraph 0044 of Savage is interpreted as though the particular transaction ends, by not allowing further access to the associated compartments, after the user has retrieved, replaced or replenished the desired items.
-transmitting an indication of the item removed from the first plurality of weight sensitive shelves to the remote server (see e.g. paragraph 0089 - At step 132, the details of the transaction are tracked. At step 134, inventory levels within the dispenser, and/or within the system, are monitored and tracked. As noted at step 136, usage reports, inventory reports, and replenishment reports are made available. As noted at step 138, real-time consumption data may be sent to the remote server 17);

Savage does not teach the following limitations. 
However, AOKI et al. teach one or more cameras configured to capture images of the weight sensitive shelves; capturing with the one or more cameras one or more images of the first of the plurality of weight sensitive shelves on which a change in weight is detected; (see e.g. paragraph 0203- In the information providing system according to (l), for example, the detector may include a camera for capturing an image of the display shelf for the product. The detector may detect that the product has been picked up or returned by detecting a change in images sequentially captured by the camera.)
-determining an identity of the item removed from the first of the plurality of weight sensitive shelves (see e.g. paragraph 0201 -In the information providing system according to (l), for example, the detector may include a weight sensor. The detector may detect that, if a weight detected by the weight sensor has decreased by a value corresponding to the product on the display shelf, the product has been picked up and that, if the weight detected by the weight sensor has increased by the value corresponding to the product on the display shelf, the product has been returned.)
-associating the identity of the removed item with the one or more images (see e.g. paragraph 0151 -a product that has been picked up or returned may be identified through an image analysis process or the like.)
-presenting a second video presentation on the video screen customized to the item removed from the first of the plurality of weight sensitive shelves (see e.g. paragraph 0042-Here, the display device sales promotion information transmitted to the display device 110 includes the first sales promotion information displayed when the product has been picked up).
The Examiner notes the sales promotion information is based on or customized to the item removed.
-detecting a second change in weight on one of the plurality of weight sensitive shelves, wherein the second change is an increase in weight (see e.g. paragraphs 0146, 0201, 0202  -0146] (6) In the embodiment, the control unit 540 of the display device 110 detects that a product has been picked up or that a product has been returned on the basis of whether a change in weight matches a weight stored in advance or whether a change in weight falls within a stored weight range  --[0201] (m) In the information providing system according to (l), for example, the detector may include a weight sensor. The detector may detect that, if a weight detected by the weight sensor has decreased by a value corresponding to the product on the display shelf, the product has been picked up and that, if the weight detected by the weight sensor has increased by the value corresponding to the product on the display shelf, the product has been returned.   [0202] As a result, by detecting, using the weight sensor, whether the weight has decreased or increased, the information providing system can detect that the customer has picked up the product or that the customer has returned the product. 
-capturing with the one or more cameras one or more additional images of the weight sensitive shelf on which an increase in weight is detected; (see e.g. paragraphs 0203, 0166 -[0203] (n) In the information providing system according to (l), for example, the detector may include a camera for capturing an image of the display shelf for the product. The detector may detect that the product has been picked up or returned by detecting a change in images sequentially captured by the camera. [0166] Alternatively, whether the product has been returned to another display shelf may be determined through an image analysis.) 
-determining the identity of an item that has been returned to shelf on which an increase in weight is detected; -associating the returned item with the one or more additional images (see e.g. paragraphs 0201, 0151 -a product that has been picked up or returned may be identified through an image analysis process or the like.)

-analyzing the one or more additional images to determine whether the identity of the item returned to one of the plurality of the weight sensitive shelves during a transaction matches the identity of an item removed from one of the plurality of weight sensitive shelves during a transaction; (see e.g. paragraphs 0203, 0204, 0151 - [0203] (n) In the information providing system according to (l), for example, the detector may include a camera for capturing an image of the display shelf for the product. The detector may detect that the product has been picked up or returned by detecting a change in images sequentially captured by the camera.  [0204] As a result, the information providing system can detect that the customer has picked up the product or that the customer has returned the product through an image analysis using the camera [0151- a product that has been picked up or returned may be identified through an image analysis process or the like. [0174]-a second determination step of determining whether the product picked up in the first determination step has been returned to the display shelf)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify Savage et al., and include the steps cited above as taught by Aoki et al. in order to determine whether the product picked up in the first determination step has been returned to the display shelf (see e.g. paragraph 0174).
Savage et al., in view of Aoki et al., do not teach the following limitations as claimed.  
However, Margalit teaches -transmitting an indication of a total number and an identity of the items permanently removed from the plurality of weight sensitive shelves during the transaction by the presenter of the authorization code to the remote server; (see e.g. paragraphs 0047, 0048-Again, since the shelf 106 knows the weight of each of the products, shelf 106 can determine how many products 118 have been returned to the shelf 106. Alternatively, the shelves 106-110 may simply provide the weight measurements to store server 102 via links 112, 114, 116. Store server 102 can then calculate the amount or number of products that have been placed on, or removed from, the shelves 106-110. These amounts may also be stored in the control center 126, that can also calculate the amount of product removed or replaced on the shelves 106-110.
[0048] All of the information gathered by the shelf 106, such as the identification of the purchaser, as well as the number of products removed or replaced on shelf 106, is transmitted to a store server 102 via a wireless communication link 112, as illustrated in FIG. 1, or a wired link. Store server 102 then tabulates the products removed by each of the purchasers 132-134 based upon the data received over the plurality of wireless links 112, 114, 116.)
-presenting a third video presentation on the video screen including a transaction balance for the items permanently removed from the automatic retail device and not returned to the plurality of weight sensitive shelves during the transaction (see e.g. paragraphs 0062, 0008, 0061, claims 18-20 - the kiosk 133 displays to the purchaser the tabulated list of products 118 that have been removed from the shelves 104. The kiosk 133 may display "Cash or Credit Card?" to the purchaser at step 614. If the purchaser selects "cash," the kiosk 133 can accept cash, or the purchaser can be sent to customer service at step 616. Alternatively, the purchaser's account that is associated with the purchaser can be automatically charged.)

Margalit also teaches --a video screen configured to display one or more media presentations (see e.g. display 150, fig. 2B, paragraphs 0056, 0061); -several presentation to the purchaser.  For example, Margalit teaches --presenting a second (video)presentation on the video screen customized to an item removed from the weight sensitive shelf (see e.g. paragraph 0062 -Further, the purchase can display an optically coded ID card or face a camera in the kiosk for facial recognition. At step 612, the kiosk 133 displays to the purchaser the tabulated list of products 118 that have been removed from the shelves 104. The kiosk 133 may display "Cash or Credit Card?" to the purchaser at step 614. If the purchaser selects "cash," the kiosk 133 can accept cash, or the purchaser can be sent to customer service at step 616).
-detecting a change in weight on the weight sensitive shelf representative of removal of an item thereon (see e.g. paragraph 0061 -At step 508, the shelf 104 determines if there are any changes in the weight that is sent to the store server 102.)
With respect to transmitting information regarding the status of items, “following re-securing of the securable door”, and during the transaction,
Margalit teaches “Store server 102 can then calculate the amount or number of products that have been placed on, or removed from, the shelves 106-110. These amounts may also be stored in the control center 126, that can also calculate the amount of product removed or replaced on the shelves 106-110. In that regard, the processors in shelves 106-110 do not have to be reprogrammed each time a product is changed for placement on shelves 106-110. Rather, the store server 102, or web-based purchasing control system 126, can perform those calculations and store information relating to the product, including the weight, price and other information. (see e.g. paragraph 0047).
Furthermore, Margalit teaches closing and locking the door to the cooler.  Since in Margalit, the store server continuously collects items movement information and transmits the information to the control center, it is considered an obvious variation of Margalit to transmit information at any specific time.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify Savage et al., in view of Aoki et al., and include the steps cited above as taught by Margalit, in order to automate the purchasing system (see e.g. paragraph 0003).

Savage et al., in view of Aoki et al., in view of Margalit, do not teach the following limitations.
However, Harper et al. teach -receiving an indication of past purchases by the presenter; -determining an actual inventory of the automatic retail device; -identifying a product in the actual inventory of the automatic retail device that may be desirable to the presenter based on the past purchases; presenting a first video presentation on the video screen customized to the presenter of the authorization code and referencing the identified product; (see e.g. paragraphs [0039] Additionally, each store may include a number of listening and viewing stations (LVS) 12021, stand alone kiosks 12022, 
[0052] The customer profile preferably tracks the customer's tastes and preferences by storing the identity of products that the customer purchases in conjunction with presentation of the customer identification number. In this manner, predictions of a customer's interest in specific new products, and suggestions and recommendations of existing products may be made and presented to the customer based on the customer's past purchasing history.
 [0056]  Item 802 is a Loyalty Card information command. Selection of this item causes a screen such as FIG. 7A to be displayed, from which the customer may obtain a personalized recommendation list, or may review his wish list. -- For example, the customer may scan his customer personalization or loyalty card at a kiosk 12022 in a retail location. 
[0058] The customer profile may be used by the system in many ways. The customer profile may inform the customer that an item on his wish list has been placed on sale; ---may recommend a new release by a certain artist whose prior product was previously purchased by the customer; may recommend titles within genres selected as preferences by the customer; may provide an inventory to the customer of all the customer's past purchases, thereby creating a catalog of all of the customer's owned titles. 
[0059] Additionally, special offers may be presented to customers who scan their loyalty cards at random times, thereby further incentivizing customers to frequent the merchant's retail locations. Special discounts may be offered to logged-in customers on selected titles in the customer's wish list or in associates' recommendation lists.
[0064] By virtue of the network connection to real-time inventory data, the system has the ability to override any individual associate pick and prevent it from being displayed if the recommended item is not in stock at the retail site and/or capable of being ordered for fulfillment by the warehouse.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify Savage et al., in view of Aoki et al., in view of Margalit, and include the steps cited above, as taught by Harper et al., so that predictions of a customer's interest in specific new products, and suggestions and recommendations of existing products may be made and presented to the customer based on the customer's past purchasing history (see e. g. paragraph 0052).

Re-claim 26, Savage et al., in view of Aoki et al., in view of Margalit, do not explicitly teach the limitation as claimed.
However, Harper et al. teach an automatic retail device wherein the computer receives one or more of the video presentations from the remote server. (see e.g. paragraphs 0055 - 0056, 0069  At step 14-4, the store server sends a request for the customer profile data to the central Customer Relationship Management (CRM) database (1801 of FIG. 1) (the store server may first check its local database or cache memory to see if the customers profile is already stored locally). At step 14-5, the CRM database 1801 returns the customer identification (name), bonus points balance, and preferred product genres to the store server. 
0011- a server that receives a unique customer identification number from a sampling station, retrieves from the database corresponding customer profile data, and generates customer-specific information for display by the sampling station sending the customer identification number according to the retrieved customer profile data.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify Savage et al., in view of Aoki et al., in view of Margalit, and include the steps cited above as taught by Harper, in order to present a personalized customer screen, present suggestions and recommendations of existing products to the customer based on the customer's past purchasing history,  and  maximize sales promotion. (see e.g. paragraphs 0053, 0052, 0060).
Re-claim 37, Savage et al. teach an automatic retail device wherein the authorization code reader is selected from the group consisting a card reader, an RFID transponder, an optical analysis device, a biometric reader, a fingerprint analyzer, and a combination thereof (see e.g. paragraphs 0037, 0087, claim 11).

Claims 27, 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Savage et al. (2012/0200385 A1), in view of AOKI et al. (2015/0088641 A1, in view of Margalit (20130284806 A1), in view of HARPER et al. (US2003/0163399 A1), in further view of Patel et al. (8,788,341 B1).
Re-claims 27, 30, 31, 32, 36, Savage et al., in view of Oaki et al., in view of Margalit, in view of Harper et al., do not explicitly teach the following limitations.
However Patel et al. teach an automatic retail device wherein the computer readable code on the memory performs a step of dynamically generating at least one of the (video) presentations (see e.g. col. 24, lines 6-16- Promotions may be static in that they always remain the same or the promotions may be dynamic in that they change based on factors including, but not limited to, promotions available, product demand, time, dates, locations, memberships, and the user involved in the transaction, or other factors. As an example, a promotion may be directed to a particular user. The user may be identified by his logging into the vending machine using an user interface integral FFthe user texts a message to the vending machine 300).
wherein the dynamically generated (video) presentation includes an enticement; - wherein the enticement relates to an item within the automatic retail device; - wherein the enticement requires the presenter of the authorization code to perform a specified task (see e.g. col. 6, lines 53-64; col. 24, lines 11-22 -The vending machine system described above may further include the output technology of the user interface for displaying a non-discounted price, a discounted price reflecting a passive promotional discount, and a required specified action; the passive promotional discount automatically receivable by a user and applied by the central coordinating unit upon the central coordinating unit receiving a signal confirming performance of the required specified action; --As an example, a promotion may be directed to a particular user. The user may be identified by his logging into the vending machine using an user interface integral with the vending machine 300 or a user interface that is remote (e.g. a remote communication technology from which the user texts a message to the vending machine 300). Alternatively a sophisticated detector (e.g. camera or sensor) associated with the vending machine 300 may recognize the user. Special promotions and loyalty programs may be identified as being available to the specific user and specific vending machine being utilized based on the user's known identification and the products placed in the specific vending machine). 
(see also col. 32, lines 50-65 The multiple price level feature may be considered a type of promotional discount in which the discount is applied based on an action performed by the user or meeting a condition. Although actually different, performing "actions" or meeting "conditions" would be handled similarly and, therefore, examples using one or the other term may be assumed to include the omitted term and, unless specifically stated, the terms may be used interchangeably. Exemplary actions that may be performed to obtain the discounted price include, but are not limited to payment using a particular type of funds (e.g. cash/credit), the completion of a survey, the provision of an email address to which future promotions may be sent, the downloading of an application to a smart phone, the enrollment in a membership program or the confirmation of such a membership, the input of a promotion or coupon code, or any other predetermined action).
The Examiner notes that Patel et al. also teach the limitations of claims 27-28 (see e.g. col. 24, lines 11-22; col. 37, lines 50-55).
-- an automatic retail device wherein the video screen is a touch screen (see e.g. col. 13, lines 66-67;  col. 26, lines 2-4; 34-36 In one preferred system, the display 104 is a touchscreen display. -- Some user interfaces have combined user input technology 310a and user output technology 310b (e.g. a touchscreen display)
-- For example, the same display or touchscreen could function as both the product, nutrition, and advertisement display technology 312b and the promotion display technology 314b.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify Savage et al., in view of Oaki et al., in view of Margalit, in view of Harper et al., and include the steps cited above as taught by Patel et al., in order to influence consumers’ purchase decisions via a vending machine (see e.g. col. 37, line 65).

Re-claims 33, 34, 35, Savage et al., in view of Oaki et al,. in view of Margalit, in view of Harper et al., do not explicitly teach the limitations as claimed.
However, Patel et al. teach an automatic retail device wherein the enticement is related to an alternative product from that typically purchased by the presenter of the authorization code (see e.g. col. 31, lines 15-22);.-wherein the enticement includes a customer loyalty incentive from a manufacturer (see e.g. col. 5, lines 50-53); wherein the enticement includes a customer loyalty incentive from an operator of the automatic retail device (see e.g. col. 24, lines 16-22).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify Savage et al., in view of Oaki et al., in view of Margalit, in view of Harper et al., and include the steps cited above as taught by Patel et al., in order to influence consumers’ purchase decisions via a vending machine (see e.g. col. 37, line 65).

Response to Arguments
Applicant’s arguments with respect to the Office Action dated 9/9/21 have been considered but are moot.  The new limitations are taught by HARPER et al. Please see the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A) Daily et al. (2015/0041535 A1) – Secure Self-Checkout Station.
(see e.g. [0070] [0074] When the door 1720 is closed, the lock 1725 automatically re-engages to lock the vending space 1715. Closing the door 1720 further signifies that the patron wishes to complete the transaction by purchasing the items in the checkout tally

B) Teicher (5,728,999) - Vending machine, a vending system and methods for operating same
(34)   When a purchase is completed, the customer closes the door. The sensor 305 senses that the door has been closed and actuates the bolt 307 while confirming that the door is closed and providing an indication to this effect to the accounting unit (not shown). The accounting unit which is similar to the accounting unit 108 completes the accounting procedure, the customer is charged via his payment card and an indication is provided to the card payment unit 308 that the payment card may be returned to the customer.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177. The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUNA CHAMPAGNE/
Primary Examiner, Art Unit 3627
February 1, 2022